EXHIBIT Interactive Intelligence Announces Preliminary 2009 Fourth Quarter and Fiscal Year Results Company to report final results Jan. 28 INDIANAPOLIS, Jan. 20, 2010 – Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, announced preliminary results for its fourth quarter and fiscal year ended Dec. 31, 2009. The company expects to report for the fourth quarter of 2009 total revenues between $35.0 million and $36.5 million, with net income on a non-GAAP* basis between $4.6 million and $5.3 million and diluted earnings per share (EPS) on a non-GAAP basis between $0.24 and $0.28. GAAP net income for the fourth quarter of 2009 is expected to be between $2.3 million and $2.7 million, with EPS between $0.12 and $0.14. Preliminary 2009 fourth quarter results include losses from foreign currency of approximately $400,000. Non-GAAP net income and EPS for the fourth quarter of 2009 exclude stock-based compensation expense of approximately $775,000, or EPS of $0.04, and non-cash income tax expense of approximately $1.5 million to $1.8 million, or EPS of $0.08 to $0.10. For the fourth quarter of 2008, the company reported total revenues of $31.3 million, with non-GAAP net income and EPS of $3.2 million and $0.18, respectively, and
